Citation Nr: 0022896	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-01 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the RO that denied an application to reopen a previously 
denied claim of entitlement to service connection for PTSD.

By an August 1993 rating decision, the RO denied a claim of 
service connection for PTSD.  The RO notified the veteran of 
that decision in August 1993, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1993).  By a March 1996 rating 
decision, the RO denied an application to reopen the 
previously denied claim of service connection for PTSD.  The 
RO notified the veteran of that decision in March 1996, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, that denial also became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1995).  In this regard, it should be noted that a previously 
denied claim of service connection may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has made it clear that the 
Board has a duty to address the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.

In July 1993, the veteran raised the issues of entitlement to 
service connection for hypertension and sleep apnea.  In 
November 1995, he raised the issues of entitlement to service 
connection for swelling of the feet, shoulder, shortness of 
breath, hand, and heart disabilities.  These issues have not 
yet been addressed by the RO and are referred for appropriate 
action.


FINDINGS OF FACT

1.  By rating action in August 1993, the RO denied the 
veteran's claim of service connection for PTSD.  The veteran 
was notified of the denial, but did not initiate an appeal.  

2.  An application to reopen the previously denied claim of 
service connection for PTSD was denied by the RO in 
March 1996.  The veteran was notified of the denial, but did 
not initiate an appeal.  

3.  Certain new evidence received since the March 1996 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for PTSD.

4.  Evidence has been presented that implicitly links a 
diagnosis of PTSD with the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for PTSD has 
been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for PTSD is 
not his first such claim.  By rating action in August 1993, 
the RO denied the veteran's claim of service connection for 
PTSD.  No appeal from that decision was initiated.  By a 
March 1996 rating decision, the RO denied an application to 
reopen the previously denied claim of service connection for 
PTSD.  The RO notified the veteran of that decision in 
March 1996, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1995).  As a result, the Board may now consider the 
veteran's claim of service connection on the merits only if 
"new and material evidence" has been presented or secured 
since the March 1996 denial.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The Board has reviewed the additional evidence associated 
with the claims folder since the March 1996 denial, and finds 
that new and material evidence has been presented to reopen 
the claim.  The evidence available at the time of the 
March 1996 denial included a June 1993 VA neuropsychiatric 
examination report, which noted that the veteran had 
"possible" mild PTSD.  Additionally, a November 1993 VA 
outpatient treatment report indicated that PTSD was assessed.

The veteran submitted his application to reopen his claim of 
service connection for PTSD in December 1996.  The evidence 
obtained in connection with the veteran's attempt to reopen 
includes, of particular interest, a November 1996 VA 
examination report.  The Board notes that, for the first 
time, the record includes a clear diagnosis, as opposed to a 
clinical assessment, of PTSD.  When examined by VA in 
November 1996, the examiner noted that the veteran reported 
having had light to moderate combat exposure in Vietnam.  The 
examiner opined that test results were consistent with a 
diagnosis of combat-related PTSD.

What is different about the newly received evidence is that 
it now includes a diagnosis of PTSD, and a VA clinical 
psychologist's opinion that the veteran's PTSD is related to 
service in Vietnam.  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  In short, it tends to 
support the veteran's claim in a manner different from the 
evidence previously of record because it shows a diagnosis of 
PTSD not shown so clearly before, and a medical opinion 
relating PTSD to service in Vietnam.  Consequently, the VA 
examination report bears directly and substantially upon the 
issue at hand, is neither duplicative nor cumulative, and is 
so significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the examination report tends to 
provide probative information beyond what was known 
previously.  With the newly received evidence, an inference 
may be reasonably drawn that currently shown PTSD is 
attributable to service.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

Establishing service connection for PTSD requires that there 
must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999); 64 Fed. Reg. 32,807-32,808 (1999).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); 64 Fed. Reg. 32,807-32,808 
(1999).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he has PTSD as a result of 
stressors he experienced during service in Vietnam.  The 
veteran's DD-214 and personnel records reveal that he served 
in Vietnam with the Headquarters Special Troops (HHC, Sp 
Trps) , and that his military occupational specialty (MOS) 
was a supply specialist.  His commendations included the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and two Overseas Bars.

The record indicates that, when examined by VA in 
August 1997, the examiner noted that, despite the veteran's 
report of many PTSD-like symptoms by DSM-III criteria, the 
veteran's overall performance did not clearly suggest the 
presence of PTSD.  On the other hand, the November 1996 VA 
examination report referred to above suggests that the 
veteran indeed has PTSD that is related to service.  Implicit 
in the November 1996 VA examination report, when read 
together with the other evidence mentioned above, is a 
suggestion that currently shown PTSD is due to service.  The 
reasonable inferences made from reading the November 1996 
report lead the Board to conclude that the veteran's claim of 
service connection for PTSD is well grounded.  In other 
words, there is a strong suggestion by competent authority 
that the veteran has PTSD that is linked to his military 
service.  Under these circumstances, the Board finds that the 
claim of service connection is well grounded.  See 
38 U.S.C.A. § 5107(a); Cohen (Douglas), 10 Vet. App. at 136-
37.  


ORDER

The application to reopen a claim of service connection for 
PTSD is granted.

The claim of service connection for PTSD is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for PTSD is well grounded, VA has a duty to assist 
the veteran in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

As noted above, service connection for PTSD requires that 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1999).  In this case, as there is no evidence that the 
veteran was engaged in combat with the enemy or that the 
claimed stressors are related to such combat, there must be 
corroborative evidence of the claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), 
(f); Cohen (Douglas), 10 Vet. App. at 138.  It should be 
pointed out that corroboration of every detail, such as the 
veteran's own personal involvement, is not necessary.  Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  

The veteran reported that he did not see direct combat except 
during the Tet Offensive of February 1968.  He claimed that 
his traumatic experiences centered around the Tet Offensive 
when he served as a supply sergeant with the headquarters 
detachment of special troops at Long Binh.  He stated that, 
when Long Binh was overrun by the Viet Cong (VC), he was in a 
bunker on the defensive perimeter which was under constant 
attack.  He claimed that he saw a company commander killed by 
an enemy sniper.  He also stated that, while serving on a 
clean-up patrol the day after the enemy assault at Long Binh, 
he was required to load enemy corpses onto trucks for 
disposal.

In July and August 1997, the RO contacted the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously known as the U.S. Army and Joint Services 
Environmental Support Group) and a response was received in 
September 1997.  USASCRUR included an extract of the Combat 
After Action Report - Tet Offensive, for the period of 
January 31, to February 18, 1968.  The USASCRUR noted that on 
January 31, 1968, the major enemy assaults in the III Corps 
Tactical Zone began, which centered on the Saigon - Long Binh 
- Bien Hoa area.  The VC conducted simultaneous rocket, 
mortar, or ground attacks against several installations, 
including Long Binh, the documented base camp location of 
HHC, Sp Trps, the veteran's unit of assignment during 
Vietnam.  USASCRUR noted that the extract chronicled the 
Battles of Long Binh and Bien Hoa, the location the veteran 
mentioned.  

Since the evidence described above strongly suggests a 
relationship between PTSD and service, the Board finds that 
further evidentiary development would be helpful to clarify 
the diagnosis, especially in light of the apparent conflicts 
between the assessments made in November 1996 and August 
1997.  Specifically, the Board finds that it would be useful 
to schedule the veteran for a VA psychiatric examination that 
takes into account supporting evidence of the claimed 
stressors (see September 1997 USASCRUR response).  38 C.F.R. 
§ 19.9 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for psychiatric 
disability that has not already been made 
part of the record.  The RO should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1999).

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination, conducted by two 
psychiatrists, to determine if he 
currently has PTSD due to in-service 
stressor(s).  All indicated tests and 
studies, including psychological testing, 
should be performed.  The claims folder 
should be made available to and be 
reviewed by the examining physicians 
prior to the examination so that the 
veteran's psychiatric history may be 
reviewed, as well as any report 
corroborating the veteran's experiences.  
Consideration should be given to evidence 
that supports the veteran's claims of 
in-service stressors.  If the diagnosis 
of PTSD is deemed appropriate, the 
examiners should comment on the link 
between the current symptomatology and 
the in-service stressors that have been 
corroborated (see September 1997 USASCRUR 
response).  If PTSD is not found, the 
examiners should provide a consensus 
opinion reconciling such a conclusion 
with the November 1996 VA examination 
report showing a diagnosis of PTSD.  The 
examination report should include 
complete rationale for all opinions 
expressed.

3.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



